Election/Restrictions
After careful review, the Examiner has withdrawn the Election Requirement and has examined Claims 1-16. The Examiner has found Claims 1-16 to be allowable.
The Examiner sets forth the amendments below to correct some antecedent and indefinite issues.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A half of a pass through grid connector for a suspended ceiling, the half comprising: a web having:
a first side and an opposite second side defining a height;
a third side and an opposite fourth side defining a length;
a half sleeve located substantially a same distance from the third side and the fourth side, the half sleeve extending from the first side to the second side;
a connector projecting from the third side; and
a first flange connected to the second side and projecting outward from the web in the direction of the half sleeve.

3. (Original) The half of claim 1, wherein the fourth side includes a notch.
4. (Currently Amended) The half of claim 1, wherein the web further includes two aligned apertures located between the half sleeve and the connector or the half sleeve and a louver element; and aligned along the height or length of the web.
5. (Currently Amended) The half of claim 4, wherein a protuberance projecting a distance from the web in a direction substantially opposite the first flange and perpendicular to a plane of the web defines a first aperture of the two apertures.
6. (Original) The half of claim 1, wherein the connector includes a terminal side furthest from the web and a guide connected to the terminal side projecting at an angle in a direction away from the first flange.
7. (Currently Amended) The half of claim 1, wherein the connector includes a protuberance projecting outward in a direction of the second side.
8. (Original) The half of claim 1, wherein the connector includes at least one stiffening element projecting outward from the connector in a direction of the first flange.
9. (Currently Amended) A pass through grid connector clip for a suspended ceiling, the grid connector clip comprising:
a web comprised of two substantially parallel sheets, the web having:
	a first side and an opposite second side defining a height;
	a third side and an opposite fourth side defining a length;
a first connector of the two connectors extending from the third side and a second connector of the two connectors extending from the fourth side;
a projection outward from each sheet of the web, defining a hole between the two sheets, the hole located between the connectors, the hole continuing from the first side to the second side; and
a first flange and opposite second flange connected to the second side and projecting outward from one sheet of the web in a direction of the projections.
10. (Currently Amended) The grid connector clip of claim 9, wherein at least one connector includes a thumbnail located on the at least one connector and projecting outward from the connector in a direction opposite the first flange.
11. (Original) The grid connector clip of claim 9, wherein the fourth side of the web includes a notch.
12. (Original) The grid connector clip of claim 9, wherein the web further includes an aperture passing through the two sheets.
13. (Original) The grid connector clip of claim 9, wherein the connectors include a terminal side furthest from the web and a guide connected to the terminal side projecting at an angle in a direction away from the second flange.
14. (Currently Amended) The grid connector clip of claim 9, wherein the connectors include a protuberance projecting outward in a direction of the second side.

16. (Currently Amended) The grid connector clip of claim 9, further comprising a fastener passing through a first aperture.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependents, the Prior Art does not teach or anticipate a half of a pass-thru grid connector for a suspended ceiling comprising: a web having: a half sleeve located substantially the same distance from the third side and the fourth side, the half sleeve extending form the first side to the second side; a connector projecting from the third side; and a first flange connected to the second side and projecting outward from the web in the direction of the half sleeve.
Regarding claim 9 and its dependents, the Prior Art does not teach or anticipate a pass through grid connector clip for a suspended ceiling comprising: a web comprised of two substantially parallel sheets, the web having: two connectors, the first connector extending from the third side and the second connector extending from the fourth side; a projection outward from each sheet of the web, defining a hole between the two sheets, the hole located between the connectors and continuing from the first side to the second side; and a first flange opposite the second flange projecting outward from one sheet of the web in the direction of the projections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635